Exhibit 10.2
CONFIDENTIAL TREATMENT REQUESTED
TEAMING AGREEMENT
between
IRVINE SENSORS CORPORATION
and
OPTICS 1, INC.
     THIS TEAMING AGREEMENT (the “Agreement”) is entered into this 10th day of
March 2010, (the “Effective Date”) by and between Irvine Sensors Corporation, a
corporation organized and existing under the laws of the State of Delaware with
offices located at 3001 Red Hill Avenue, Bldg. 4/108, Costa Mesa, CA 92626
(hereinafter “ISC”), and Optics 1, Inc., Defense Systems Division, a corporation
organized and existing under the laws of the State of Delaware, with offices
located at, 1050 Holt Avenue, Suite 12, Manchester, NH 03109 (hereinafter
“OPTICS 1”).
     ISC and OPTICS 1 may be individually referenced as “Party” and collectively
referenced as “Parties” below.
RECITALS
     WHEREAS, ISC and OPTICS 1 each have expertise in marketing, proposal,
engineering and technical matters in the field of clip-on thermal imaging
technology (the “Technology”) as defined herein, and,
     WHEREAS, ISC and OPTICS 1 desire to team to combine their individual
capabilities with respect to the pursuit of business opportunities relative to
the Technology, and,
     WHEREAS, the Parties agree that the objective of the Agreement shall be to
pursue opportunities in the clip-on thermal imaging market irrespective of the
customer or marketplace.
     NOW, THEREFORE, the Parties agree as follows:
1. DEFINITIONS
     For purposes of this Agreement, the following terms shall have the
following definitions:
     Technology — “Technology” herein shall be defined as technology relating to
the field of clip-on thermal imaging, (COTI), [******************************].
 

*   Confidential treatment requested pursuant to Rule 24b-2 under the Securities
Exchange Act of 1934. In accordance with Rule 24b-2, these confidential portions
have been omitted from this exhibit and filed separately with the Securities and
Exchange Commission.

 



--------------------------------------------------------------------------------



 



     Scope — “Scope” herein shall be defined as the design, development,
marketing, sale, manufacturing, testing, production, delivery and distribution
of clip-on thermal imaging products and related intellectual property, trade
secrets, design and manufacturing data relative to same.
     Order — “Order” herein shall be defined to include any solicitation to
quote for products or tasks falling within the Scope of this Agreement.
     Intellectual Property — “Intellectual Property” herein shall be defined as
intellectual property reasonably relating or referring to the Technology,
including without limitation, patents, patent applications, whether filed or
not, and improvements; inventions of any kind, whether patentable or not,
including inventions conceived or reduced to practice; copyrights; copyrighted
or copyrightable materials; ideas expressed in any tangible or electronic medium
of expression; trademarks; service marks; trade secrets; technical data;
computer software; technical know-how, or any other recognized form of
intellectual property.
     Proprietary Data — “Proprietary Data” herein shall be defined with respect
to the subject matter of this Agreement all Intellectual Property (as defined
herein) and technical development work as well as all commercial data relating
to the Parties and their customers, as well as to agreements and understandings,
bids, quotations, purchase orders, sales and the like made in the context of
this Agreement.
2. THE TEAM
     This Agreement creates a purely contractual teaming relationship in which
ISC and OPTICS 1 (the “Team”) shall have cooperative roles in the performance of
all efforts falling within the Scope of the Agreement; such roles to be
negotiated and agreed upon in good faith by the Parties.
     Under this Agreement, [**************] shall be referred to as the prime
contractor [***********] (“Prime Contractor”). The other Party shall be referred
to as the subcontractor (i.e., supplier) herein (“Supplier”) [************].
3. GENERAL TERMS
     The technology and COTI product [*******] shall be agreed between the
Parties [**********].
     The Parties shall negotiate in good faith and agree upon all terms relating
to [******************]. Standard pricing shall be reviewed and established
[****************].
     As a matter of principle, [***********] for any order falling within the
Scope of and arising out of this Agreement shall be [**********] between the
Parties on an order-by-order basis. The Prime
 

*   Confidential treatment requested pursuant to Rule 24b-2 under the Securities
Exchange Act of 1934. In accordance with Rule 24b-2, these confidential portions
have been omitted from this exhibit and filed separately with the Securities and
Exchange Commission.

 



--------------------------------------------------------------------------------



 



Contractor shall be entitled to [************] for the marketing and logistics
efforts associated with its role as the Party responsible for marketing and
sales of the COTI products [******************].
     The Prime Contractor shall be the first point of contact for all returns of
the products. After that, each Party shall be responsible for its part of the
COTI product. The Parties will closely cooperate to streamline the procedure to
be put in place for dealing with returns.
     Terms and conditions between the Parties [************] with respect to
post-order efforts (e.g., spares, replacements, parts, service) shall be
negotiated in good faith and agreed upon between the Parties.
[********************************]
     [**********************************************]
     The Parties shall reasonably support each other during any efforts
hereunder. The Prime Contractor shall afford Supplier the opportunity to review
the form and content of any proposal prior to being submitted to ensure that all
inputs are adequately considered. Further, the Prime Contractor shall afford the
Supplier the opportunity to review any purchase order received that falls within
the Scope of the Agreement prior to issuing an order confirmation.
4. DISCLAIMERS
     No rights or obligations other than those expressly recited herein are
intended or are to be implied from this Agreement. In particular, no license is
hereby offered or granted, express or implied, under any present or future
patent, trademark, copyright, mask work or other form of intellectual property
right incorporating Proprietary Data disclosed hereunder other than as expressly
stated herein.
5. NO WARRANTY/LIMITATION ON DAMAGES
     A PARTY DISCLOSING DATA HEREUNDER MAKES NO WARRANTY, GUARANTEE OR
REPRESENTATION, EXPRESS OR IMPLIED, AS TO THE ADEQUACY, ACCURACY, SUFFICIENCY OR
FREEDOM FROM DEFECT OR INFRINGEMENT OF ANY THIRD PARTY’S INTELLECTUAL PROPERTY
RIGHTS THAT MAY RESULT FROM THE USE THEREOF. IN NO EVENT SHALL EITHER PARTY BE
LIABLE TO THE OTHER PARTY FOR ANYTHING OTHER THAN DIRECT DAMAGES, AND NEITHER
PARTY SHALL BE LIABLE TO THE OTHER FOR CONSEQUENTIAL, INCIDENTAL, SPECIAL
(INCLUDING MULTIPLE OR PUNITIVE) OR ANY OTHER INDIRECT DAMAGES (INCLUDING LOST
PROFITS OR REVENUES) THAT ARE CLAIMED TO BE INCURRED BY THE OTHER PARTY ARISING
OUT OF THIS AGREEMENT
 

*   Confidential treatment requested pursuant to Rule 24b-2 under the Securities
Exchange Act of 1934. In accordance with Rule 24b-2, these confidential portions
have been omitted from this exhibit and filed separately with the Securities and
Exchange Commission.

 



--------------------------------------------------------------------------------



 



WHETHER SUCH CLAIM ARISES UNDER CONTRACT, TORT (INCLUDING STRICT LIABILITY),
INDEMNITY OR OTHER THEORY OR LAW. NO LIMITATION OF LIABILITY UNDER THIS
AGREEMENT WILL BE APPLICABLE WITH RESPECT TO A CLAIM THAT IS THE RESULT OF A
PARTY’S GROSS NEGLIGENCE OR INTENTIONAL MISCONDUCT.
     The Parties shall mutually agree in good faith on the terms and conditions
of the product warranty to be provided to the customers of the COTI products,
whereby each of the Parties shall be responsible to the extent commercially
reasonable and customary for the parts of the COTI product that it has
contributed. Each of the Parties shall keep the other Party harmless from any
claim, action, demand and the like from any third party with respect to the part
of the COTI product that it has contributed.
6. DESIGNATION OF AUTHORIZED RECIPIENTS
     The initial recipients for the receipt of notices or Proprietary Data
hereunder are:
For OPTICS 1: [************]
For ISC:            [***********]
7. INVENTIONS AND PATENTS
     Intellectual Property. In the event Intellectual Property has previously
been developed or is subsequently developed by one Party (the “Developing
Party”) that reasonably relates to the Technology, such Intellectual Property
shall be [*********************]. Further, in the event Intellectual Property is
jointly conceived or developed by the Parties during the performance of this
Agreement, such Intellectual Property shall be [*********************].
     Any inventions, invention disclosures, patent applications or patents
arising out of this Agreement and throughout the term thereof shall be
identified and disclosed by the inventing Party to the non-inventing Party on at
least an annual basis. All Intellectual Property including, without limitation,
inventions, invention disclosures, patent applications or patents shall be
labeled, cataloged and archived with a commercially reasonable third party
storage facility having appropriate security measures and facilities for the
storage of such information (e.g., Iron Mountain, Inc.) and shall remain
accessible at any time to either Party in the event that, without limitation,
the other Party entered proceedings for a discharge of its debts over its assets
or a claim for such proceedings has been filed, or generally fails to honor its
obligations to pay or is unable or otherwise prevented to honor its obligations
to pay, or declares itself insolvent, or introduces a procedure for the
administration of its estate, or goes into liquidation, or transfers and assigns
all or substantially all of the its business, or gives up its business.
 

*   Confidential treatment requested pursuant to Rule 24b-2 under the Securities
Exchange Act of 1934. In accordance with Rule 24b-2, these confidential portions
have been omitted from this exhibit and filed separately with the Securities and
Exchange Commission.

 



--------------------------------------------------------------------------------



 



     The parties shall negotiate in good faith and agree prior to bringing any
form of legal claim or action regarding any potential infringement by a third
party of jointly beneficially owned intellectual property.
8. NON-PUBLICITY
     Except as may be required by relevant federal, state, or local laws and
regulations or courts of competent jurisdiction, or as required to meet credit
and financing arrangements or as required or appropriate in the reasonable
judgment of any Party to satisfy the disclosure requirement of any federal or
state securities laws or regulations, no publicity or advertising shall be
released by either Party in connection with this Agreement or any proposal
contemplated hereunder, absent prior written agreement between the Parties. In
the event of any contract award of the type contemplated by this Agreement,
neither Party shall make any release for publication in media intended for
public circulation, absent prior written agreement between the Parties.
9. NATURE OF THE RELATIONSHIP BETWEEN THE PARTIES
     Each Party shall act as and is an independent contractor and this Agreement
shall not and does not constitute, create, give effect to or otherwise recognize
a joint venture, agency, employment, pooling arrangement, partnership, or formal
business contractor of any kind. No relationship, other than the teaming
arrangement created by and set forth in this Agreement, shall be intended or
established by any reference to the Parties operating as a “Team” or as “Team
Members.” Nothing in this Agreement shall grant to either Party the right to
make commitments of any kind for or on behalf of the other Party.
10. EXCLUSIVITY
     The Parties further agree that no Party shall, during the term of this
Agreement, associate or team with nor shall provide any Technology-related
proposal support or services, nor provide any Technology-related proprietary
information or hardware to any third party for the purpose of proposal
submission or competing for contract awards relating to the Technology, except
with the prior written consent of the other Party or as may be required by the
any government.
11. EXPORT CONTROL
     The Parties recognize their obligation to adhere to and shall take all
necessary steps to comply with the requirements of all relevant state and
federal law, including, without limitation, the Export Administration Act, the
Arms Export Control Act, and the National Industrial Security Program Operating
Manual (NISPOM) with respect to any matter arising hereunder.
12. TERMINATION
     This Agreement and all rights and duties hereunder, except those relating
to the handling of Proprietary Data, shall terminate upon the occurrence of the
earliest of any of the following:
     (1) By mutual agreement in writing of the Parties hereto; or,

 



--------------------------------------------------------------------------------



 



     (2) the occurrence of any event that may reasonably be deemed to constitute
or be construed as a repudiation or default of a material obligation of a Party
and a material breach of this Agreement, or,
     (3) inactivity relative to contract or proposal efforts with respect to the
Technology for a period of at least two years.
     If there is an assertion of a material default by a Party in the
performance of the other Party’s duties, obligations or undertakings contained
herein, the asserting Party shall have the right to give written notice to the
defaulting Party setting forth detailed facts constituting such default and the
intention of the non-defaulting Party to terminate this Agreement and, if the
default has not been remedied within ninety (90) days after receipt of notice of
default, the non-defaulting Party shall have the right to terminate this
Agreement upon thirty (30) days’ written notice to the defaulting Party.
13. ASSIGNMENT
     No Party may assign or transfer to any third party any interest hereunder,
in whole or in part, without the prior written consent of the other Party;
provided, however, that each Party hereto shall have the right to assign this
Agreement to any third party or entity which, by way of merger, or
consolidation, or the acquisition of a substantial portion of the business or
assets of the assigning Party relating to the subject matter of this Agreement,
succeeds to the interests in the Scope of this Agreement of the assigning Party.
Either Party may transfer its rights and obligations under this Agreement to the
other Party in writing with mutually agreed terms and conditions in a separate
written agreement.
     Such consent shall not be unreasonably withheld, so long as such assignment
does not materially affect the nature and the scope of the rights and benefits
due the non-assigning Party under the terms of this Agreement. The assigning
Party shall expressly require its assignee to assume all of the assigning
Party’s obligations and liabilities under this Agreement.
14. PRECEDENCE
     Any inconsistency between this Agreement and any subcontract between the
Parties relative to the Technology shall be resolved by giving precedence to the
subcontract. Further the terms of the Non-Disclosure Agreement between the
Parties dated June 11, 2007 are fully incorporated herein by reference, which
terms shall survive the expiration or termination of this Agreement.
15. DISPUTES
     All disputes which arise under or are related to this Agreement, or the
performance or breach thereof, shall be referred by each Party to
[**************] If not resolved by them within thirty (30)
 

*   Confidential treatment requested pursuant to Rule 24b-2 under the Securities
Exchange Act of 1934. In accordance with Rule 24b-2, these confidential portions
have been omitted from this exhibit and filed separately with the Securities and
Exchange Commission.

 



--------------------------------------------------------------------------------



 



days, the Parties agree to enter into mediation of the unresolved dispute. If
the Parties are unable to resolve the dispute through mediation, either of the
Parties may elect to seek relief in a court of competent jurisdiction. This
Agreement and the interpretation thereof shall be governed by the laws of the
State of Delaware, excluding its conflict of law rules.
16. ENTIRE AGREEMENT, MODIFICATION, WAIVER, CONSTRUCTION
     This Agreement is negotiated and shall be deemed to have been drafted
jointly by all of the Parties, and no rule of construction or interpretation
shall apply against any Party based on a contention that the Agreement was
drafted by one of the Parties.
     This Agreement may not be supplemented, amended, modified or rescinded,
except by written Agreement signed by the Parties.
     This Agreement constitute the final, complete, and exclusive statement of
the terms of the agreement between the Parties pertaining to the subject matter
of this Agreement and supersedes all prior and contemporaneous understandings or
agreements of the Parties with respect to the subject matter thereof. No party
has been induced to enter into this Agreement by, nor is any Party relying on,
any representation or warranty outside those expressly set forth in this
Agreement.
     No delay or omission on the part of any Party in exercising any right under
this Agreement shall constitute a waiver of that right or any other right. If
any term, provision, covenant, or condition of this Agreement is held by a court
of competent jurisdiction to be invalid or unenforceable, the rest of the
Agreement shall remain in force and effect and shall in no way be affected or
invalidated.
     IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
executed effective as of the day and year above provided.

              IRVINE SENSORS CORP.   OPTICS 1, INC.
 
           
By:
  /s/ John C. Carson   By:   /s/ Dane Hileman
 
           
 
  Name: John Carson       Name: Dane Hileman
 
  Title: President & CEO       Title: President & CEO
 
  Date: March 10, 2010       Date: March 10, 2010

 